Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, 7, and 10-14 are pending.  Claims 2, 5, 6, 8, and 9 have been canceled.  Note that, Applicant’s amendment and arguments filed 1/28/21 have been entered.  
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2018.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/3/20 have been withdrawn:
The rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over WO95/27773 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); and Wierenga et al (US 2003/0114329), has been withdrawn.
	The rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over EP 530,870 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); Wierenga et al (US 2003/0114329); and WO97/29172, has been withdrawn.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO95/27773 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); Wierenga et al (US 2003/0114329); and WO2012/025740.
‘773 teaches bleaching compositions containing a peroxy compound such as hydrogen peroxide, perborate, etc., a bleach activator, and a catalytically-effective amount of one or more bleach catalysts.  See page 4, lines 20-35.  Further, ‘773 clearly teaches that that the use of a bleach catalyst in conjunction with an oxygen source such as perborate, percarbonate, etc., provides improved stain removal (See, for example, WO95/27773, Abstract)  Suitable bleach catalysts include manganese containing bleach catalysts, etc.  The compositions and processes herein can be adjusted to provide on the order of at least one part per ten million of the active bleach catalyst species in the aqueous washing liquor, and will preferably provide from about 0.1 ppm to about 700 ppm of the catalyst species in the wash liquor.  See pages 5-9.  Bleaching agents may be used in amounts from 1% to 80% by weight.  See page 9, lines 1-30.  Builders may be used in the composition and include alkali metal carbonates, alkali metal silicates, citric acid and soluble salts thereof, etc., in amounts from 1% to 50% by weight.  Chelating agents may also be used such as phosphonates, ethylenediamine-N,N'-disuccinate, etc.  Surfactants may be used in amounts from about 1% to about 55% by weight and include anionic, nonionic, amphoteric surfactants, etc.  See pages 15-17.  Suds suppressors (i.e., defoamers) may be used in amounts from 0% to 5% by In a typical mode, the compositions are placed in an aqueous liquor at levels which may range from about 100 ppm to about 10,000 ppm depending on soil load.  See page 33.  Note that, the Examiner asserts that 100 ppm to 10,000ppm of the composition in an aqueous liquor as clearly taught by ‘773 corresponds to 0.01% to 1% by weight of actives, which clearly overlaps with 0.1% to 0.6% by weight of actives (as also point out and calculated by Applicant in the response filed 1012/20) as recited by the instant claims.  Suitable compositions are those containing 16% perborate, 1% manganese catalyst, 0.5% suds suppressor, 11.14% sodium carbonate, 6.5% sodium citrate, etc. 
‘773 do not teach the use of alkali metal hydroxide, the specific amount of hydrotrope as recited by the instant claims, manganese oxalate, or a composition containing an oxygen source, manganese oxalate, alkali metal hydroxide, a surfactant, a hydrotrope, a builder, a defoamer, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Wierenga et al teach a grease-cutting detergent composition that exhibits a stable foaming profile.  The composition contains from about 0.1% to about 4% by weight of a hydrotrope, etc.  See Abstract.  The composition can be used in automatic dishwashers.  See para. 2.  The hydrotrope is used to keep the detergent products 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrotrope in the specific amounts as recited by the instant claims in the composition taught by ‘773, with a reasonable expectation of success, because Wierenga et al teach that the use of hydrotropes in the specific amounts as recited by the instant claims in a similar composition keeps the detergent products stable and prevents separation into multiple layers during storage and further, such properties would be desirable in the compositions taught by ‘773 and ‘773 teach the use of hydrotropes in general. 
Rodrigues et al teach an automatic dishwashing compositions containing 0.01 to 90% by weight of a detergent builder and 0.1 to 20% by weight of at least one polymer.  The composition is useful in liquid, tablet, and granular compositions.  See Abstract.  Suitable builders include alkali metal carbonates, bicarbonates, hydroxides, etc.  See paras. 20-25.  
Preuschen et al teach automatic dishwashing detergent compositions containing polyaspartic acid derivatives.  See Abstract.  The composition may contain from 15 to 60% by weight of a builder such as alkali metal carbonate, bicarbonate, hydroxide, etc.  See paras. 68-75.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkali metal hydroxide in the composition taught by ‘773, with a reasonable expectation of success, because Rodrigues et al or Preuschen et al teach the equivalence of alkali metal hydroxides and carbonates as a 
‘740 teaches a detergent composition comprising MGDA, manganese oxalate, and a bleach compound.  The detergent compositions are suitable for automatic dishwashing.  See Abstract.  ‘740 clearly teaches that it has been surprisingly found that detergent formulations comprising the builder MGDA, and salts thereof, in combination with manganese oxalate as a bleach activation catalyst, provides increased bleaching performance when used in detergent compositions containing a bleach compound.  See page 2, line 25 to page 3, line 10.  The amount of MGDA used in the composition is from 5% to 95% by weight, and the amount of manganese oxalate is from 0.005% to 5% by weight.  See page 3.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a combination of MGDA and manganese oxalate in the composition taught by ‘773, with a reasonable expectation of success, because ‘740 teaches that the use of a combination of MGDA and manganese oxalate in a similar composition provides increased bleaching performance and further, ‘773 teaches the use of chelating agents and manganese containing bleach catalysts in general and further, such bleach properties would be desirable in the compositions taught by ‘773. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an oxygen source, manganese oxalate, alkali metal hydroxide, a surfactant, a hydrotrope, a builder, a defoamer, and the other requisite components of the composition in the 
Note that, the Examiner asserts that the broad teachings of ‘773 in view of Preuschen et al or Rodrigues et al; Wierenga et al, and’740 would suggest compositions having the same properties as the composition recited by the instant claims because ‘773 in view of Preuschen et al or Rodrigues et al; Wierenga et al; and ‘740 teach aqueous compositions containing the same components in the same amounts as recited by the instant claims.  Instant claim 1 is drawn to a composition which is formed by combining a detergent mixture and a rinse aid, to form a resultant composition.   
Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 530,870 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); Wierenga et al (US 2003/0114329); WO97/29172; and WO2012/025740.  
‘870 teaches a machine dishwashing composition containing a peroxygen compound as the bleaching agent and a dinuclear manganese complex which has improved bleaching action combined with excellent starch removing properties.  See Abstract.  The bleach-containing machine dishwashing composition contains from 0 to 80% of a detergency and water-softening builder, from 5 to 75% of a buffering agent, -5 mol/l of manganese complex, etc.  See page 7.  Note that, ‘870 clearly teaches that the composition may be used in an aqueous medium at a concentration of 3g/L (See Example 1 of ‘870), which corresponds to 0.3% by weight of actives and would clearly fall within the scope and overlaps with 0.1% to 0.6% by weight of actives (as also pointed out and calculated by Applicant in the response filed 1012/20) as recited by the instant claims.
‘870 does not teach the use of alkali metal hydroxide, the use of a hydrotrope, the use of a defoamer, or a composition containing an oxygen source, a catalyst, alkali metal hydroxide, a surfactant, a hydrotrope, a builder and the other requisite components of the composition in the specific amounts as recited by the instant claims.  

‘172 teaches automatic dishwashing detergent compositions, especially granules, but also including liquids, pastes, gels, and other nongranular solids, such as tablets.  See page 1, lines 1-10.  The compositions contain selected siliceous porous material, 0.01 to 20% by weight surfactants, and the balance automatic dishwashing detergent adjunct materials.  See page 5, lines 1-30.  Additionally, the compositions may contain from 0.001% to about 5% by weight of a suds suppressor/antifoam.  See page 18, lines 20-35.  Hydrogen peroxide and hydrogen peroxide sources may be used including hydrogen peroxide, sodium percarbonate, perborate, etc., in amounts from about 0.1 to about 70% by weight.  See page 21, lines 10-30.  Metal containing bleach catalysts such as manganese or cobalt may also be used in amounts from about 0.0005% to about 0.2% by weight of the composition.  See page 22 to page 28.  Builders may be used in amounts from 10% to 80% by weight and include tripolyphosphates, alkali metal carbonates, sodium citrate, etc.  See pages 39-41.  Chelating agents may be used including aminocarboxylates, phosphonates, etc., in amounts from 0.001% to 10% by weight.  See page 42, lines 1-20.  Dispersant polymers may be used in amounts from 0 to about 25% by weight and include polyacrylic acid, polyacrylates, etc.  See pages 42-44.  Hydrotropes such as sodium benzene sulfonate, sodium toluene sulfonate, etc., can be used for better dispersing the surfactant.  See page 46, lines 15-30.  
The method of automatic dishwashing comprises loading ware selected from soiled glasses, soiled tableware, etc., in an automatic dishwasher, followed by, in one or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a combination of MGDA and manganese oxalate in the composition taught by ‘870, with a reasonable expectation of success, because ‘740 teaches that the use of a combination of MGDA and manganese oxalate in a similar composition provides increased bleaching performance and further, ‘870 teaches the use of chelating agents and manganese containing bleach catalysts in general and further, such bleach properties would be desirable in the compositions taught by ‘870. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrotrope in the specific amounts as recited by the instant claims in the composition taught by ‘870, with a reasonable expectation of success, because Wierenga et al teach that the use of hydrotropes in the specific amounts as recited by the instant claims in a similar composition keeps the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an alkali metal hydroxide in the composition taught by ‘870, with a reasonable expectation of success, because Rodrigues et al or Preuschen et al teach the equivalence of alkali metal hydroxides and carbonates as a builders in a similar composition and further, ‘870 teaches the use of alkali metal carbonates. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a suds suppressor in the specific amounts as recited by the instant claims in the composition taught by ‘870, with a reasonable expectation of success, because '172 teaches the use of a suds suppressor in the specific amounts as recited by the instant claims in a similar composition and further, suds suppression would be desirable in the composition taught by '870. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an oxygen source, manganese oxalate, alkali metal hydroxide, a surfactant, a hydrotrope, a builder, a defoamer, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘870 in view of Preuschen et al or Rodrigues et al; Wierenga et al; ‘740, and ‘172 suggest a composition containing an oxygen source, manganese oxalate, alkali metal hydroxide, a surfactant, a hydrotrope, a 
Note that, the Examiner asserts that the broad teachings of ‘870 in view of Preuschen et al or Rodrigues et al; Wierenga et al; ‘740; and ‘172 would suggest compositions having the same properties as the composition recited by the instant claims because ‘870 in view of Preuschen et al or Rodrigues et al; Wierenga et al; ‘740; and ‘172 teach aqueous compositions containing the same components in the same amounts as recited by the instant claims.  Instant claim 1 is drawn to a composition which is formed by combining a detergent mixture and a rinse aid, to form a resultant composition.   
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO95/27773 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); and Wierenga et al; or ‘870 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); Wierenga et al; and WO97/29172, Applicant states that ’773 requires particular types of bleach activators, namely amido-dericed activators, benzoxazine activators, and/or N-acyl lactam bleach activators, and that because ‘773 is focused on the use of amido-derived activators, this reference fails to discuss the use of manganese oxalate.  Additionally, Applicant states that ‘870 requires a dinuclearlmanganese complex requiring two ligands bound to two manganese atoms, wherein manganese oxalate does not read on the chemical formula for the manganese complex required by ‘870.     
not limited to the preferred embodiments and that the broad teachings of ‘773 in view of Preuschen et al or Rodrigues et al; Wierenga et al; and ‘740; or ‘870 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); Wierenga et al; ‘740, and ‘172, suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it 
 The Examiner asserts that Preuschen et al, Rodrigues, Wierenga et al, ‘740, and ‘172 are analogous prior art relative to the claimed invention and ‘773 or ‘870 and that one of ordinary skill in the art clearly would have looked to the teachings of Preuschen et al, Rodrigues, ‘740, and Wierenga et al to cure the deficiencies of ‘773 or ‘870.  Preuschen et al or Rodrigues; and Wierenga et al are secondary references relied upon for their teaching of an alkali metal hydroxide and hydrotrope, respectively.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an alkali metal hydroxide in the composition taught by ‘773 or ‘870, with a reasonable expectation of success, because Rodrigues et al or Preuschen et al teach the equivalence of alkali metal hydroxides and carbonates as a builders in a similar composition and further, ‘773 or ‘870 teach the use of alkali metal carbonates.  The prior art clearly recognizes that alkali metal carbonates and alkali metal hydroxides function equivalently as builder materials in compositions which are similar to those disclosed by ‘773 or ‘870.  Also, the Examiner asserts that the broad teachings of ‘773 or ‘870 would suggest amounts of bleach catalyst which overlap with the broad amounts as recited by the instant claims.  
Also, the Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a suds suppressor in the specific amounts as recited by the instant claims in the composition taught by ‘870, with a reasonable expectation of success, because '172 teaches the use of a suds suppressor in the specific amounts as In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
Additionally, the Examiner asserts that the limitation “wherein the aqueous composition is capable of being diluted to form a use solution comprising 1 ppm catalyst and 500 ppm of the rinse aid” as recited by instant claim 7 is merely an intended use of the claimed composition and not read as a patentable limitation.  Note that, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use for the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81.  See MPEP 2111.02.  The Examiner asserts that the broad teachings of ‘773 in view of Preuschen et al or Rodrigues et al; ‘740; and Wierenga et al; or ‘870 in view of Preuschen et al or Rodrigues et al; Wierenga et al; ‘740; and ‘172 suggest compositions which are capable of being diluted at the levels recited by the instant claims because ‘773 in view of Preuschen et al or Rodrigues et al; ‘740; and Wierenga et al; or ‘870 in view of Preuschen et al or Rodrigues et al; Wierenga et al; ‘740; and ‘172 teach compositions containing the same components in the same amounts as recited by the instant claims.
Additionally, with respect to “consisting essentially of” as recited by the instant claims, the Examiner asserts that “consisting essentially of” serves to exclude only those components that would materially or negatively affect the claimed composition.  In the instant case, Applicant has provided no statement in the specification or data indicating that any particular component as taught by the prior would materially or negatively affect the claimed composition.  Note that, for the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  The claim term “consisting essentially of” indicates, for example, that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially affect the basic and novel properties of the invention.  PPG Industries Inc. v. Guardian Indus. Corp., 156 F.3d 1351, 1354 (Fed. Cir. 1998); see also In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Applicant has the burden of showing that the ingredients not specifically claimed, but taught in the applied prior art, would materially affect the basic and novel characteristics of the claimed invention.  In re De Lajarte, 337 F.2d 870, 874 (CCPA 1964).  The ingredients that are not detrimental to the desired properties of a claimed composition are not construed as materially affecting the basic and novel characteristics of a claimed invention.  In re Herz, 537 F.2d at 551-52.      
Instant claim 1 is drawn to a composition which is formed by combining a detergent mixture and a rinse aid to form a resultant composition.  Also, as stated above, ‘773 clearly teaches that in a typical mode, the compositions are placed in an aqueous liquor at levels which may range from about 100 ppm to about 10,000 ppm depending on soil load.  Note that, the Examiner asserts that 100 ppm to 10,000ppm of the composition in an aqueous liquor as clearly taught by ‘773 corresponds to 0.01% to 1% by weight of actives, which clearly overlaps with 0.1% to 0.6% by weight of actives (as also point out and calculated by Applicant in the response filed 1012/20) as recited by the instant claims.  Additionally, note that, ‘870 clearly teaches that the composition may be used in an aqueous medium at a concentration of 3g/L (See Example 1 of ‘870), which corresponds to 0.3% by weight of actives and would clearly fall within the scope and overlaps with 0.1% to 0.6% by weight of actives (as also point out and calculated by Applicant in the response filed 1012/20) as recited by the instant claims.
Thus, the Examiner asserts that the teachings of WO95/27773 in view of Preuschen et al (US 2011/0053819) or Rodrigues (US 2004/0127377); ‘740; and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                         

/G.R.D/April 12, 2021